Exhibit 10.2
 


 
Amendment, dated March 10, 2012 (the “Amendment”) by and between Asure
Technology, Inc., (“Company”) and each of the Holders executing signature pages
hereto, representing the holders of at least fifty percent of the outstanding
principal amount of the 9.0% Subordinated Convertible Promissory Notes (the
“Notes”), issued pursuant to a Securities  Purchase Agreement dated as of
September 30, 2011 (the “Purchase Agreement”) by the Company to the parties
thereto.  Any capitalized term used but not defined in this Amendment shall have
the meaning given to such term in the Notes.
 
WHEREAS, the Company issued a series of Notes containing substantially identical
terms and conditions pursuant to the Purchase Agreement in the aggregate
principal amount of $1,500,000.


WHEREAS, the Company and the holders of at least a majority of the outstanding
principal amount of the Notes would like to amend the Notes to among other
things to provide for: (i) an early conversion election and (ii) a one time cash
payment equal to 3% of the principal amount to holders who elect not to exercise
the early conversion election.


WHEREAS, the ability to convert early or receive an one time 3% of principal
payment are intended to constitute partial consideration for the holders to
enter into this Amendment and agree to the Amended and Restated Registration
Rights Agreement dated on or about the date hereof by and between the Company
and the holders set forth therein.


           NOW, THEREFORE, pursuant to Section 8(j) of the Notes, the
undersigned, representing the holders of at least fifty percent of the
outstanding principal amount of the Notes, agree as follows:


1.        Amendment and Restatement of the Notes.  Effective as of the date
hereof, each of the Notes are hereby amended and restated in their entirety in
the form attached hereto as Exhibit A.  Each holder of a Note and the Company
agree to use their best efforts to tender each existing original Note to the
Company within thirty (30) days of the date hereof for reissuance by the Company
in the form attached hereto as Exhibit A.  The Chief Financial Officer or
another authorized officer of the Company designated by the Chief Financial
Officer is hereby directed to reissue each outstanding Note in the form set
forth on Exhibit A hereto upon receipt of an existing original Note after making
appropriate insertions applicable to each Holder (e.g. name, address, principal
amount, etc.).  The failure of a holder to tender their original Note to the
Company for reissuance shall NOT affect or otherwise alter in any way the fact
that such Note shall be deemed for all purposes as amended and restated as of
the date hereof.


2.          Acknowledgment, Waiver and Consent.


(a)  
Each of the undersigned holders represents and warrants that he/she has had the
opportunity to review this Amendment with his/her legal counsel and financial
advisors, understands the terms of this Amendment, and hereby waives any and all
claims, damages or causes of action based upon or arising out of this Amendment.



(b)  
Each holder of a Note who does not execute a counterparty signature page hereto,
shall retain all rights under Section 8(j) of the Notes to demand acceleration
and repayment of their Note (plus an additional 10% of the outstanding
principal) by notifying the Company pursuant to the terms of the Note within
thirty days of the date of this Amendment.  Failure to provide such notice of
election within the prescribed period shall constitute an irrevocable waiver of
such acceleration right pursuant to the terms of Section 8(j) of the Note.

 
 
1

--------------------------------------------------------------------------------

 

 
3.        No Other Amendments.  The Notes, as amended and restated, will remain
in full force and effect and, except as expressly provided herein, nothing in
this Amendment will be construed as a waiver of any of the rights or obligations
of the parties under the Notes.


4.      Conflicts in Terms. In the event of any conflict in terms between this
Amendment and the Notes, the terms and conditions of this Amendment shall
prevail.


5.        Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to any
conflicts of laws principles there under).


6.        Descriptive Headings.  Descriptive headings are for convenience only
and will not control or affect the meaning or construction of any provisions of
this Amendment.


7.        Counterparts.  This Amendment may be executed in any number of
identical counterparts, each of which will constitute an original but all of
which when taken together will constitute but one instrument.


8.        Severability.  In the event one or more of the provisions of this
Amendment should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Amendment, and this Amendment
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.


[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.


ASURE TECHNOLOGY, INC.
 
 
_______________________________
 
 
Name:
 
Title:
HOLDERS:
 
 
____________________________________
(Holder)
 
By:          _______________________________
 
Name:     ______________________________  
Title:        _______________________________
 



 
3

--------------------------------------------------------------------------------

 


Exhibit A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of certain other debt of the Company as identified in the
Security and Intercreditor Agreement (the “Senior Debt”) pursuant to, and to the
extent provided in, the Security and Intercreditor Agreement.


Original Issue Date: September 30, 2011


$[_______________]


 9.0% SUBORDINATED CONVERTIBLE PROMISSORY NOTE
DUE THREE YEARS FROM ORIGINAL ISSUE DATE


THIS 9.0% SUBORDINATED CONVERTIBLE PROMISSORY NOTE (this “Note”) is one of a
series of duly authorized and issued 9.0% Subordinated Convertible Promissory
Notes of Asure Software, a Delaware corporation, having a principal place of
business at 110 Wild Basin Road, Austin, TX 78746 (the “Company”), designated as
its  9.0% Subordinated Convertible Promissory Notes due three years from the
Original Issue Date (the “Notes”).


FOR VALUE RECEIVED, the Company promises to pay to [________________________] or
its registered assigns (the “Holder”), the principal sum of $[_______________]
on the date that is three years from the Original Issue Date set forth above or
such earlier date as this Note is required or permitted to be repaid as provided
hereunder (the “Maturity Date”) (other than such amounts converted pursuant to
Section 4 below) and to pay interest to the Holder on the aggregate unconverted
and then outstanding principal amount of this Note (“Interest”) in accordance
with the provisions hereof.  On the Maturity Date, the Holder, at its option,
shall receive the amounts due under this Note in cash or Note Shares (as defined
below).  This Note is subject to the following additional provisions:
  
 
Section 1.            Definitions.  For the purposes hereof, in addition to the
terms defined elsewhere in this Note: (a) capitalized terms not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement,
and (b) the following terms shall have the following meanings:
 
 
5

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means any of the following events: (i) the Company or any
Significant Subsidiary (as such term is defined in Rule 1.02(s) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (ii) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (iii) the Company or
any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered;
(iv) the Company or any Significant Subsidiary thereof suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (v) the Company or any Significant
Subsidiary thereof makes a general assignment for the benefit of creditors; (vi)
the Company or any Significant Subsidiary thereof calls a meeting of
substantially all of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (vii) the Company or any
Significant Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.


“Board” means the Board of Directors of the Company.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.


“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, or (ii) the execution by the Company of an
agreement to which the Company  is a party or by which it is bound, providing
for any of the events set forth above in (i).
 
  “Common Stock” means shares of the common stock of the Company, $0.01 par
value per share.


“Conversion Date” shall have the meaning set forth in Section 4(a) hereof.


“Conversion Price” shall have the meaning set forth in Section 4(b) hereof.


“Early Conversion Date” shall mean March 15, 2012.


“Event of Default” shall have the meaning set forth in Section 6 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
“Excluded Securities” means (a) shares of Common Stock, options or warrants
issued to employees, officers, directors or consultants of the Company under
equity plans approved by the Board, (b) securities upon the exercise or exchange
of or conversion of any securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, (c) a dividend of Common
Stock payable to holders of Common Stock, and (d) securities with an aggregate
fair market value (as determined as of the date of issuance in the good faith
determination of the Board) not greater than $250,000 that are issued pursuant
to acquisitions or strategic transactions which the Board determines in good
faith have business synergies and benefits in addition to the investment of
funds.


“Fundamental Transaction” shall have the meaning set forth in Section 7 hereof.


“Net Operating Loss Rights Plan” shall mean the Company’s Amended and Restated
Rights Plan dated on or about October 28, 2009.


“Original Issue Date” shall mean the date of the first issuance of this Note as
provided on the cover page hereof, regardless of the number of transfers of this
Note and regardless of the number of instruments which may be issued to evidence
this Note.


 “Person” means a corporation, an association, a partnership, an organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchase Agreement” means the Securities Purchase Agreement between the Holder
and the Company, pursuant to which this Note is initially purchased, as amended,
modified or supplemented from time to time in accordance with its terms.


“Registration Rights Agreement” means the Registration Rights Agreement between
the Holder and the Company dated as of the date hereof.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Secured Parties” means any Federal, state or local governmental or
quasi-governmental agencies or divisions and any lender or creditor holding a
security interest under the Uniform Commercial Code in assets and other property
of the Company.


“Senior Debt” shall have the meaning set forth above.
 
 “Security and Intercreditor Agreement” means that certain Security and
Intercreditor and Agreement dated on or about the Original Issue Date by and
among the Company and the lenders identified therein.


   “Transaction Documents” means this Agreement, the Purchase Agreement, the
Security and Intercreditor Agreement, the Amended and Restated Registration
Rights Agreement, and any other documents or agreements executed by the Holder
in connection with the transactions contemplated hereby.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.            Interest.


a) Payment of Interest. Interest shall accrue on the unpaid, aggregate
unconverted and then outstanding principal amount of this Note commencing on the
date hereof and continuing until repayment of this Note in full at a rate
of Nine Percent ( 9.0%) per annum, with interest only payable in cash on each of
March 31, June 30, September 30, and December 31, commencing December 31, 2011
(except that, if any such date is not a Business Day, then such payment shall be
due on the next succeeding Business Day), and on each Conversion Date (as to
that principal amount then being converted), in the number of shares of Common
Stock equal to the aggregate unpaid and accrued interest divided by the
Conversion Price.


b) Interest Calculations.


(i)       Interest shall cease to accrue with respect to any principal amount
converted, provided that the Company in fact delivers the Note Shares within the
time period required by Section 4(c).  Interest hereunder will be paid to the
Person in whose name this Note is registered on the records of the Company
regarding registration and transfers of Notes (the “Note Register”).


(ii)       From and after the occurrence and during the continuance of an Event
of Default, the Interest Rate shall be increased to twelve percent (12%) per
annum.  In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure; provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of cure of such Event of
Default.
 
c)           Prepayment.  Other than: (i) on or prior to October 5, 2011 at the
sole election of the Company (without penalty or interest) or (ii) as
specifically permitted by the Holder or as provided in Section 4(d) hereof, the
Company may not prepay any portion of the outstanding principal amount of this
Note and accrued and unpaid Interest.


d)        Additional Consideration for Holders Not Making an Early Conversion
Election.  In the event that this Note has not been converted into equity
pursuant to the terms hereof (including but not limited to an Early Conversion
Election pursuant to Section 4(f) hereof) on or before the Early Conversion
Date, the Company will pay on or before March 19, 2012  to each Holder set forth
in the Note Register as of the Early Conversion Date an amount equal to three
percent (3%) of the then outstanding principal amount owing under this Note.


e)        Additional Consideration for Holders Making an Early Conversion
Election.  In the event that this Note has been converted into equity pursuant
to the terms of Section 4(f) hereof, the record Holder of this Note (as
reflected in the Note Register immediately prior to the Early Conversion
Election) shall be entitled to receive on or before March 19, 2012 an amount, in
cash, equal to: (x) the accrued and unpaid interest from January 1, 2012 through
the Early Conversion Date plus (y) (i) .8 multiplied by (ii) the aggregate
interest such Early Electing  Holder would have received from the Early
Conversion Date through the Maturity Date if such Early Electing  Holder had not
made the Early Conversion Election. The payment obligation of the Company under
this Section 2(e) shall survive the cancellation of this Note resulting from the
Early Conversion Election.


 
8

--------------------------------------------------------------------------------

 
 
Section 3.            Registration of Transfers and Exchanges.
 
a)           Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be made
for such registration of transfer or exchange.


b)           Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.


c)           Reliance on Note Register. Prior to due presentment to the Company
for transfer of this Note, the Company and any agent of the Company may treat
the Person in whose name this Note is duly registered on the Note Register as
the owner hereof for the purpose of receiving payment as herein provided and for
all other purposes, whether or not this Note is overdue, and neither the Company
nor any such agent shall be affected by notice to the contrary.


Section 4.            Conversion.
 
a) Voluntary Conversion. Subject to the Company Buy Out Option (as defined
below) and the Early Conversion Election (as defined below), the Notes may be
converted, beginning 12 months from the date of issuance, provided that the
Holder provides notice to the Company of its intent to convert (“Notice of
Conversion”) at least 10 days prior to the date of conversion (“Conversion
Date”).  The Notice of Conversion, the form of which is provided in Annex A,
must include the total number of shares of Common Stock of the Company that the
Holder would be deemed to directly or beneficially own as of the Conversion
Date.  To effect conversions hereunder, the Holder shall not be required to
physically surrender Notes to the Company unless the entire principal amount of
this Note plus all accrued and unpaid interest thereon has been so converted.
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Note in an amount equal to the applicable
conversion.  The Holder and the Company shall maintain records showing the
principal amount converted and the date of such conversions.  The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof.  Conversion Notices shall be irrevocable,
except as provided in Section 4.19 of the Purchase Agreement or as approved by
the Board.
 
b) Conversion Price.  The conversion price on any Conversion Date shall be $5.00
per share, subject to adjustment as provided in Section 5 hereof (the
“Conversion Price”).
 
c) Mechanics of Conversion.
 
i.           Note Shares Issuable Upon Conversion.  Other than with respect to a
conversion effectuated on account of an Early Conversion Election, the number of
shares of Common Stock issuable upon a conversion (“Note Shares”) hereunder
shall be determined by the quotient obtained by dividing (x) the outstanding
principal amount of this Note to be converted plus all accrued and unpaid
interest thereon by (y) the Conversion Price. The calculation of the number of
shares that the Holder shall receive upon an Early Conversion Election shall be
calculated as provided in Section 4(f) hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
ii.          Delivery of Certificate Upon Conversion.  Not later than 7 Business
Days after any Conversion Date, the Company will deliver to the Holder a
certificate or certificates representing the number of shares of Note Shares or
Early Conversion Shares (as the case may be) being acquired upon the conversion
of this Note or a portion of this Note.


iii.         Reservation of Certificates. Certificates for the Note Shares or
Early Conversion Shares (as the case may be) on conversion of this Note shall be
made without charge to the Holder for any documentary stamp or similar taxes
that may be payable in respect of the issue or delivery of such certificate,
provided that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificate upon conversion in a name other than that of the Holder of this
Note so converted and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.


d) Company Buy Out Option.  During the period following the Company’s receipt of
a Conversion Notice but prior to the Conversion Date (the “Conversion Notice
Period”), the Company may elect, at the Board’s sole discretion, to pre-pay any
or all of the Notes (the “Company Buy Out Option”) pursuant to the following
limitations:


i. The Company Buy Out Option may only be exercised with respect to such Notes
(or portion thereof) the conversion of which would result in the holder of such
Note being deemed a 5% holder or is otherwise determined by the Board to be
materially detrimental to the net operating loss carry forwards of the Company
(the “Section 382 Excess Shares”) for the purposes of Section 382 of the
Internal Revenue Code (“Section 382”).


ii. The Company Buy Out Option may only be exercised if the Company’s Net
Operating Loss Rights Plan (or a successor plan) remains in effect on the date
of receipt by the Company of the Conversion Notice.


iii. To the extent that the Conversion Notice Period for different holders of
Notes overlap, the Company will be required to either: (i) exercise the Company
Buy Out Option to the fullest extent possible (subject the limitation set forth
in (ii) above)) with respect to all such holders of Notes or (ii) exercise the
Company Buy Out Option between such holders in the manner which in the Board’s
reasonable discretion maximizes the preservation of Net Operating Losses under
Section 382.
 
iv. Holders subject to the Company Buy Out shall receive a payment in exchange
for their Notes equal to the product of: (A) the number of Note Shares or Early
Conversion Shares (as the case may be) that such Note is convertible into at
such time, multiplied by (B) VWAP (as defined below), multiplied by (C) the
Premium Rate (as defined below).  “VWAP” shall mean the volume weighted average
closing price for Asur during the twenty-day trading period beginning on the
tenth day prior to the date that the Conversion Notice is received by the
Company.  “Premium Rate” shall mean 1.1 if the Conversion Notice is received by
the Company prior to the date that is 90 days prior to the maturity date and 1.5
if the Conversion Notice is received by the Company within 90 days of the
Maturity Date.
 
 
10

--------------------------------------------------------------------------------

 
 
The Conversion Notice shall be deemed null and void with respect to any
principal and associated interest that the Company exercises the Company Buy Out
Option. For the avoidance of doubt, upon receipt by the Holder of such
principal, interest and the amount set forth in subclause d(iv) above, the
Holder shall no longer be entitled to any Note Shares or Early Conversion Shares
(as the case may be) arising therefrom.


v.                     In the event that the Company does not exercise the
Company Buy Out Option with respect to all of the Section 382 Excess Shares and
as a result thereof, the Company agrees to take all action necessary to ensure
that the Company’s Net Operating Loss Right Plan will not be triggered on
account of the issuance of such Section 382 Excess Shares.  The Company hereby
agrees to reimburse, indemnify and hold the Holder harmless against any and all
costs, expenses or damages of any kind suffered or incurred by Holder as a
result of a breach of such obligation by the Company, including without
limitation: (i) damage and loss suffered by the Holder from dilution or
otherwise with respect to all shares of Common Stock held or owned by Holder
(whether Note Shares, Early Conversion Shares or otherwise acquired) and (ii)
lost profit (e.g. appreciated value of Notes Shares), consequential, special and
punitive damages and all attorney and collection fees.


e)     Registration Rights. The Holder has been granted registration rights with
respect to the shares of Common Stock issuable upon conversion of this Note as
more fully set forth in the Registration Rights Agreement.


f)     Early Conversion Election.  The Holder may elect in its sole
determination to convert all, but not less than all, of such Holder’s entire
outstanding balance owning under the Note into equity (an “Early Conversion
Election”) effective as of the Early Conversion Date by providing the Company
with a properly completed Notice of Conversion in the form of Annex A hereto
prior to the Early Conversion Date.  Each Holder making a proper Early
Conversion Election (each an “Early Electing Holder”) shall be entitled to
receive in full and complete satisfaction of the principal amount owed under
this Note, as of the Early Conversion Date such number of shares (the “Early
Conversion Shares”) of Common Stock (rounded down to the nearest whole number)
as is equal to the outstanding unpaid principal amount owed under this Note by
$5 (the Conversion Price).  For the avoidance of doubt, all Early Electing
Holders shall be deemed to have made the Early Conversion Election and received
the Early Conversion Shares as of the Early Conversion Date even if such Early
Electing Holder provided their Early Conversion Election to the Company prior to
the Early Conversion Date.


Section 5.            Certain Adjustments.
 
a) Stock Dividends and Stock Splits.  If the Company, at any time while this
Note is outstanding: (A) shall pay a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Note), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
 
11

--------------------------------------------------------------------------------

 
 
b) Dividends.  In the event that the Company issues a dividend of: (i) cash,
(ii) property or (iii) securities (other than Common Stock issued to holders of
Common Stock) during the period of time that a Note is outstanding, and the Note
is converted into Common Stock, the Holder shall receive in addition to shares
of Common Stock, an amount in cash equal to the amount of dividends and
distributions such Holder would have received had the Note been converted into
Common Stock immediately prior to such distribution or dividend. In the event
that there are dividends or distributions of non-cash assets, the value of such
non-cash distributions or dividends shall be the fair market value of such
dividends or distributions at the time such were made, as determined by the
Board in good faith. With respect to any Note (or portion of any Note) that is
repaid in cash (not converted), there shall be no additional payments made on
account of such dividends or distributions.
 
c)           Intentionally Omitted.


d)           Notice to Holders.


i.           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any of this Section 5, the Company shall promptly mail to
the Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.
 
ii.          Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be mailed to the Holder at the Holder’s last address
appearing on the  stock books of the Company, at least 10 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange, of Change of Control is expected to
become effective or close, and the date as of which it is expected that holders
of the Common Stock of record shall be entitled to exchange their shares of the
Common Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice.  The Holder is entitled to convert this Note
during the 10-day period commencing the date of such notice to the effective
date of the event triggering such notice.
 
 
12

--------------------------------------------------------------------------------

 
 
e)        Calculations. All calculations under this Section 5 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock outstanding as
of a given date shall be the sum of the aggregate number of issued and to be
converted shares of Common Stock (excluding treasury shares, if any)
outstanding.


Section 6.                   Events of Default.


a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i.           any default in the payment of (A) the principal of amount of this
Note, or (B) interest on, or liquidated damages in respect of, this Note, in
each case free of any claim of subordination, as and when the same shall become
due and payable (whether on a Conversion Date or the Maturity Date or by
acceleration or otherwise) which default, solely in the case of an interest
payment or other default under clause (B) above, is not cured, within 30
Business Days;


ii.          the Company shall fail to deliver certificates representing Note
Shares or Early Conversion Shares (as the case may be) issuable upon a
conversion or redemption hereunder that comply with the provisions hereof prior
to the 30th Business Day after such shares are required to be delivered
hereunder, or the Company shall provide written notice to the Holder, including
by way of public announcement, at any time, of its intention not to comply with
requests for conversion or redemption of this Note  in accordance with the terms
hereof;


iii.         the Company shall fail to have available a sufficient number of
authorized and unreserved shares of Common Stock to issue to the Holder upon a
conversion hereunder and shall not have cured the above within 30 Business Days;


iv.         the Company shall materially fail to observe or perform any other
covenant, agreement or warranty contained in, or otherwise commit any breach of
the Transaction Documents to which the Holder is a party, and such failure or
breach shall not, if subject to the possibility of a cure by the Company, have
been remedied within 30 calendar days after the date on which written notice of
such failure or breach shall have been given; or


vi.         there shall have occurred a Bankruptcy Event.
 
 
13

--------------------------------------------------------------------------------

 
 
vii.        the Company and/or any Subsidiary, individually or in the aggregate
is in breach or violation of any agreement for monies owed or owing in an amount
in excess of $250,000, which breach or violation permits the other party thereto
to declare a default or otherwise accelerate amounts due thereunder;


viii.        a final judgment or judgments for the payment of money aggregating
in excess of $250,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, paid, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $250,000 amount set
forth above; and


ix        the Company fails to file reports on Form 10-Q and Form 10-K under the
Securities Act of 1924, as amended  (to extent the Company is so required).
 
b)           Remedies Upon Event of Default. If any Event of Default occurs and
is continuing for more than 30 days, the full principal amount of this Note,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become, at the Holder’s election, immediately due and
payable in cash. When this Note shall have been paid in full in accordance
herewith, the Holder shall promptly surrender this Note to or as directed by the
Company.  The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a Note
holder until such time, if any, as the full payment under this Section shall
have been received by it.  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.


Section 7.        Fundamental Transactions.


a) For the purposes hereof,  the term “Fundamental Transaction” shall mean the
occurrence of any of the following events while the Note is outstanding, (A) the
Company effects any merger or consolidation of the Company with or into another
Person where the Company is not the surviving corporation, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
or (E) otherwise effects a Change in Control.


b) Upon the occurrence of a Fundamental Transaction pursuant to which the
consideration provided to holders of Common Stock consists in whole or in
material part of equity securities of the surviving entity (a “Equity
Fundamental Transaction”), such surviving entity shall be required to assume the
performance of this Note and the Note Shares shall consist of the equity
securities provided in such Fundamental Transaction (pursuant to the same
conversion ratio). Any cash consideration provided as part of such Equity
Fundamental Transaction shall be treated as a cash dividend under Section 5(b)
hereof. In addition, notwithstanding anything contained herein to the contrary,
the Holder shall have the right to accelerate the repayment in cash of all
outstanding principal and interest due hereunder during the thirty day period
following the receipt of notice of such Equity Fundamental Transaction.


 
14

--------------------------------------------------------------------------------

 
 
c) Upon the occurrence of  a Fundamental Transaction pursuant to which the
consideration provided to holders of Common Stock consists principally of cash,
cash equivalents or debt securities (a “Cash Fundamental Transaction”), the Note
shall accelerate and become due as of the date of such Fundamental Transaction
and notwithstanding anything contained herein to the contrary, the Holder shall
be entitled to an amount equal to the greater of: (A) the outstanding principal
and accumulated and unpaid interest owing as of the date of the Cash Fundamental
Transaction or (B) the amount of consideration that the Holder would have
received had such Holder converted the Note into Equity immediately prior to the
consummation of such Cash Fundamental Transaction.


 
d)   The Board, acting in good faith, shall make the final and conclusive
determination of whether a Fundamental Transaction is a Cash Fundamental
Transaction or Equity Fundamental Transaction.


Section 8                    Miscellaneous.
 
a)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered either personally, by
facsimile or sent by a nationally recognized overnight courier service,
addressed to the Company at the address set forth above, facsimile number (512)
437-2365, Attn: Chief Financial Officer or such other address or facsimile
number as the Company may specify for such purposes by notice to the Holder
delivered in accordance with this Section, with any fax delivery followed up by
overnight delivery service.  Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile or sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile telephone number or
address of the Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, then at the principal place of
business of the Holder, if any.


b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal and interest of this
Note at the time, place, rate, and currency, herein prescribed.  This Note is a
direct debt obligation of the Company.  This Note ranks pari passu with all
other Notes now or hereafter issued pursuant to the Purchase Agreement.


c)           Security Interest.  This Note is a subordinated general obligation
of the Company and, pursuant to the terms and conditions of the Security and
Intercreditor Agreement, is specifically subordinate in all ways to any Senior
Debt now or hereafter created, issued made or outstanding, to or held by any
Secured Parties.  The Holder specifically agrees to provide such additional
documentation as any of such Secured Parties shall reasonably believe may be
necessary to protect, defend or perfect such secured status.
 
 
15

--------------------------------------------------------------------------------

 
 
d)           Lost or Mutilated Note.  If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note (as adjusted for any conversions) so mutilated, lost, stolen
or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.


e)           Governing Law.  Any and all actions brought by the Company or
Holder under this Note shall be brought in the state or federal courts located
in the New York, NY.  If either party shall commence an action to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action shall be reimbursed by the other party for its reasonable attorneys’ fees
and other costs and expenses incurred with the investigation, preparation and
prosecution of such proceeding.


f)            Waiver.  Any waiver by the Company or the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing. 


g)           Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
 
h)          Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.


i)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.


j)           Amendment; Dissenters Rights.  This Note and the Transaction
Documents may be modified or amended or provisions hereof waived with the
written consent of the Company and the Holder(s) of a majority of the then
outstanding principal amount of all of the Notes. In the event that any material
term in this Note or any of the Transaction Documents is amended by such
majority and the Holder objects to such amendment, notwithstanding anything
contained herein to the contrary, the Holder shall have the right to accelerate
the repayment of this Note and demand repayment of all outstanding principal and
accumulated and unpaid interest owing at such time plus an additional payment
equal to ten percent of the then outstanding principal.  Such repayment right
shall only be exercisable by the Holder during the thirty (30) day period
following receipt of notice from the Company of such amendment.


 
16

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the Company has caused this Amended and Restated 9.0%
Subordinated Convertible Promissory Note to be duly executed by a duly
authorized officer as of the date first above indicated.



         

 




ASURE SOFTWARE, INC.






By:___________________
      Name:
      Title:






Acknowledged and Agreed by:


Holder:______________


By:__________________
     Name:
     Title:


 
17

--------------------------------------------------------------------------------

 


 
 


ANNEX A


NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the 9.0% Subordinated
Convertible Promissory Note of Asure Software, Inc., a Delaware corporation (the
“Company”), due three years from the Original Issue Date thereof, into
[________] Common Stock, $0.01 par value  per share (the “Converted Shares”), of
the Company according to the conditions hereof, as of the date written
below.  If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.


Conversion calculations:


Date to Effect Conversion:   _______________________


Early Conversion Election: Yes  No (circle as applicable if prior to the Early
Conversion Date)


Principal Amount of Note(s) to be converted:  $  ___________


Convertible Shares issuable (not including Early Conversion Shares (as
applicable):___________


Early Conversion Shares (as applicable):_______________


Interest Payment shares issuable:_______


Total shares issuable:________________


Total shares of Common Stock of the Company that Holder would be deemed to
directly and beneficially own as of Conversion Date
_____________________________






Signature:   ___________________________


Name:


Address:
 
 


 
18

--------------------------------------------------------------------------------

 

